IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A §
MEMBER OF THE BAR OF THE §
SUPREME COURT OF THE §
STATE OF DELAWARE: § No. 427, 2014
§
KEVIN W. GOLDSTEIN, ESQUIRE § Board Case No. 111881 - B
§
Submitted: August 8, 2014
Decided: August 18, 2014
ORDER

This 18th day of August, 2014, the petitioner having filed an

Unopposed Petition for Transfer to Disability Inactive Status with this Court on
August 8, 2014, pursuant to Rule 19(b) of the Delaware Lawyers’ Rules of
Disciplinary Procedure; and, the Court having reviewed the matter pursuant to
Rule 19(b) of the Delaware Lawyers’ Ru1es of Disciplinary Procedure,

NOW, THEREFORE, IT IS ORDERED, that the Petition for Transfer to
Disabi1ityInactive Status filed on August 8, 2014 is hereby APPROVED. The
matter is hereby CLOSED.

BY THE COURT:

/s/ Randy J. Holland
JUSTICE